     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 1 of 13


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
15                                    SACRAMENTO DIVISION

16

17 ARIS CIENEGA and ZAKEIA HAMPTON,             Case No. 21-cv-00533-KJM-JDP
   Individually and On Behalf of All Others
18 Similarly Situated,                          STIPULATION AND ORDER
                                                CONCERNING PRODUCTION OF
19                 Plaintiffs,                  ELECTRONICALLY STORED
                                                INFORMATION
20          v.
                                                 ECF No. 36
21 ECHO GLOBAL LOGISTICS, INC.,

22                 Defendant.
23

24

25

26
27

28

                                               -1-
       Case No. 21-cv-00533-KJM-JDP                           Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 2 of 13


 1                   WHEREAS, counsel for Plaintiffs Aris Cienega and Zakeia Hampton and counsel
 2 for Defendant Echo Global Logistics, Inc. (“Defendant”) (collectively, the “Parties,” and each, a

 3 “Party”) have met and conferred regarding discovery of electronically stored information (“ESI”)

 4 of the Parties;

 5                   WHEREAS, the Parties have reached agreement on certain of the issues discussed
 6 regarding such discovery;

 7                   WHEREAS, the Parties have entered into this Stipulation and [Proposed] Order
 8 Concerning Production of Electronically Stored Information (“Order”) to facilitate the just,

 9 speedy, and inexpensive conduct of discovery involving ESI and to promote, to the fullest extent
10 possible, the resolution of disputes regarding the discovery of ESI without Court intervention;

11          IT IS HEREBY ORDERED that:
12          1.       All Parties are bound by and subject to the terms of this Order.
13          2.       Definitions.
14                   a.     “Discovery Material” is defined as all products of discovery and all
15 information derived there from, including, but not limited to, documents, objects and things,

16 deposition testimony, interrogatory/request for admission responses, and any copies, excerpts or

17 summaries thereof, produced by any Party in the above-captioned matter.

18                   b.     “Plaintiffs” as used herein shall mean Aris Cienega, Zakeia Hampton, and
19 all Opt-In Plaintiffs, as well as any other individually named plaintiff in this case or in any case

20 that is consolidated with this matter and any other individual that opts-in to this case or any such

21 consolidated matter.

22          3.       Cooperation. The Parties shall conduct discovery in a cooperative manner and
23 agree to fulfill any obligations to cooperate as set forth by the Federal Rules of Civil Procedure.

24          4.       Disclosures of Custodial and Non-Custodial Sources to Be Subject to Review and
25 Production. The parties agree to exchange in writing the information listed below. The parties

26 agree and understand that their respective responses are based on their knowledge and
27 understanding as of the date of the response, and each party agrees to amend or supplement its

28 responses in a timely manner if it learns that in some material respect its response is incomplete

                                                       -2-
       Case No. 21-cv-00533-KJM-JDP                                       Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 3 of 13


 1 or incorrect.

 2                     a) A list of custodians (including current employees, former employees) for
 3                          which each Party proposes to search for responsive documents.
 4                     b) A general description of systems for non-custodial sources of potentially
 5                          relevant ESI that each Party proposes to search for responsive data. Such
 6                          sources may include shared network files, databases, and/or shared
                                          1
 7                          workspaces.
 8 Should the other Party believe that there may be additional custodians and/or data sources that

 9 may have unique relevant information, the Parties agree to meet and confer regarding these
10 additional custodians and/or sources.

11            5.       Search Methodology.
12                     a.       The Parties may employ one or more search methodologies, including
13 possibly but without limitation the use of advanced search and retrieval technologies, to identify

14 potentially relevant ESI. The Parties will meet and confer regarding:

15                              i.       the method of searching and, if applicable, the words, terms, and
16                                       phrases to be searched; and
17                              ii.      the custodians and non-custodial sources from whom ESI will be
18                                       collected and searched.
19                     b.       The producing party shall retain the sole right and responsibility to
20 manage and control searches of its data files.

21                     c.       The producing party may disclose the results of any validation of search
22 methodologies employed.

23                     d.       The parties agree a “hit” on a search term is not the sole factor in
24 determining whether ESI is responsive to party’s requests for production. The producing party is

25 not required to produce ESI containing a search term if the ESI is not otherwise responsive to a

26 party’s requests for production in this action, if it is protected from disclosure by applicable
27

28 1
     The data sources listed here are for illustrative purposes only.

                                                               -3-
        Case No. 21-cv-00533-KJM-JDP                                           Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 4 of 13


 1 privilege, or the Protective Order entered in this action allows the ESI to otherwise be withheld.

 2 The parties further agree that ESI that does not contain a “hit” on a search term may be excluded

 3 from production.

 4                  e.     Non-searchable files, such as non-searchable PDFs, corrupt, or encrypted
 5 files are necessarily not identified by any text-based search processes.

 6          6.      De-duplication of Data. The Parties may dedupe globally (i.e., across all
 7 custodians), and the Producing Party need produce only a single copy of responsive, Duplicate

 8 ESI, provided all other custodians of the Duplicate ESI are shown in an applicable metadata

 9 field. The parties shall de-duplicate stand-alone documents against stand-alone documents and
10 shall de-duplicate top-level email documents against top-level email documents. De-duplication

11 shall not break apart families. Duplication will be based upon MD5 or SHA-1 hash values.

12          7.      Email Threading. In order to reduce the volume of entirely duplicative content
13 within email threads, the Parties may utilize email threading. As used in this agreement, “email

14 threads” are email communications containing the prior or lesser-included email communications

15 which may also exist separately in the producing party’s electronic files. A “most-inclusive email

16 thread” is the email containing all of the prior or lesser-included emails, including attachments,

17 for that branch of the email thread. The Parties agree that removal of wholly included, prior-in-

18 time, or lesser-included, versions from potential production may reduce all Parties' costs of

19 document review, production, and litigation-support hosting. As such, a Party may produce only

20 the latest-in-time, most inclusive message. For the avoidance of doubt, only email messages for

21 which the parent document and all attachments are contained in the more inclusive email

22 message will be considered lesser included messages that need not be produced. If the later

23 message contains different text (such as where the later message adds in-line comments to the

24 body of the earlier message), or does not include an attachment that was part of the earlier

25 message, the earlier message must be produced. To the extent that an e-mail thread contains

26 privileged communications, such communications can be redacted. If an e-mail thread contains
27 both privileged and non-privileged communications, the entire e-mail thread cannot be withheld

28 as privileged.

                                                      -4-
       Case No. 21-cv-00533-KJM-JDP                                      Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 5 of 13


 1          8.     Privilege Logs and Redaction. If utilizing email threading, an email thread for
 2 which a party claims a privilege may be logged in a single entry provided such entry identifies

 3 all senders and recipients appearing at any point in the thread. The privilege log(s) shall contain

 4 metadata fields sufficient to describe what is being withheld, e.g. document or bates number, the

 5 document or email date, sender/recipient information, subject, author, file name, file type,

 6 attachment indicators, privilege asserted, and privilege description where needed. The logging

 7 party need not provide a privilege description for every document of the email subject or file

 8 name provides sufficient information regarding the privilege asserted. The Parties agree the

 9 following documents need not be included on a privilege log:
10                 a.      Communications between the parties and counsel (including internal
11                         communications within a law firm or a legal department of a corporation)
12                         on and after the filing of this lawsuit and before the lawsuit in anticipation
13                         of litigation regarding the litigation or litigation strategy.
14                 b.      Work product created by or for trial counsel in this matter after
15                         commencement of this action.
16          9.     Production Format For ESI.
17                 a.      General Provisions. Documents shall be produced with single page,
18 Group IV TIFF with a resolution of 300 DPI and named according to the Bates number of the

19 corresponding TIFF image. Each *.tiff file should be assigned a unique name matching the Bates

20 number of the corresponding image. The Bates number should be consistent across the

21 production, contain no special characters, and be numerically sequential within a given

22 document. Attachments to documents should be assigned Bates numbers that directly follow in

23 sequential order the Bates numbers on the documents to which they were attached. If a Bates

24 number or set of Bates numbers is skipped, the skipped number or set of numbers should be

25 noted, for example with a placeholder. Bates numbers and confidentiality designations should be

26 electronically branded on each produced TIFF image. These TIFF images should not contain
27 redactions other than those for privileged or personally identifiable information. These TIFF

28 images should be provided in a separate folder and the number of TIFF files per folder should be

                                                       -5-
       Case No. 21-cv-00533-KJM-JDP                                         Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 6 of 13


 1 limited to 1,000 files.

 2                  b.       Document Text. All unredacted documents should be provided with
 3 complete document-level extracted text files. In the event a document contains text which is to

 4 be redacted, OCR text files should be provided for any un-redacted portions of the documents.

 5 Document-level OCR text files should be provided for any unredacted portions of redacted

 6 documents and for all hard copy scanned documents. The extracted full text and/or OCR text for

 7 all deliverables should be in separate document-level TXT files. These TXT files may either be

 8 provided in a separate folder or included in the same folder as their corresponding images. The

 9 number of TXT files per folder should be limited to 1,000 files. A UNC file path must be
10 included in the ESI load file.

11                  c.       Parent-Child Relationships. For email collections, the parent-child
12 relationships (the association between emails and attachments) should be preserved and

13 produced as full families except when withheld on privilege grounds. Email attachments should

14 be consecutively produced with the parent email record.

15                  d.       Dynamic Fields. Documents with dynamic fields for file names, dates,
16 and times will be processed to show the field code (e.g., “[FILENAME]” or “[AUTODATE]”),

17 rather than the values for such fields existing at the time the file is processed.

18                  e.       Non-redacted Word Processing Files. All word processing files, including
19 without limitation Microsoft Word files, that do not require redactions, will be produced as *.tiff

20 images showing track changes and comments. Upon a showing of reasonable and particular

21 need, a producing party shall produce a native version of requested files.

22                  f.       Non-redacted Spreadsheet Files. Spreadsheet files, including without
23 limitation Microsoft Excel files, that do not require redactions will be produced as native files

24 showing comments and similar data. A UNC file path must be included in the ESI load file.

25 Additionally a bates-stamped *.tiff placeholder matching the bates number of the native file,

26 must be included in the production and reflected in the image load file. To the extent Parties
27 prefer native file redaction of Spreadsheet File, the Parties will meet and confer to discuss the

28 form of production.

                                                       -6-
       Case No. 21-cv-00533-KJM-JDP                                       Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 7 of 13


 1                  g.     Presentation Files. Presentation files, including without limitation
 2 Microsoft PowerPoint files, will be produced as native files showing comments, hidden slides,

 3 speakers’ notes, and similar data. A UNC file path must be included in the ESI load file.

 4 Additionally a bates-stamped *.tiff placeholder matching the bates number of the native file,

 5 must be included in the production and reflected in the image load file. The Parties will meet and

 6 confer regarding production of presentation files with alternate default settings.

 7                  h.     Database Records and Structured Data. To the extent that any Party
 8 requests information that is stored in a database or database management system, including but

 9 not limited to records of Plaintiffs’ contact information, work telephone records, and/or log-
10 in/log-out records, the producing Party will identify the database and platform to the receiving

11 party, and will meet and confer in good faith to discuss the data to be produced and the form of

12 the production. The Parties agree to meet and confer regarding the output format for such

13 databases and to discuss what fields will be included in such production.

14                  i.     Collaboration Tools. To the extent it is needed, the Parties will meet and
15 confer regarding the production format of unstructured communication and collaboration tool

16 data.

17                  j.     Embedded Files. Embedded files are produced as independent document
18 records. Embedded files should be assigned Bates numbers that directly follow the Bates

19 numbers on the documents within which they are embedded.

20                  k.     Time Zone. Unless otherwise agreed, all dynamic date and time fields,
21 where such fields are processed to contain a value, and all metadata pertaining to dates and times

22 will be standardized to Universal Coordinated Time (UTC). The Parties understand and

23 acknowledge that such standardization affects only dynamic fields and metadata values and does

24 not affect, among other things, dates and times that are hardcoded text within a file. Dates and

25 times that are hard-coded text within a file (for example, in an email thread, dates and times of

26 earlier messages that were converted to body text when subsequently replied to or forwarded;
27 and in any file type, dates and times that are typed as such by users) will be produced as part of

28 the document text in accordance with Concordance and Summation formats, below.

                                                      -7-
       Case No. 21-cv-00533-KJM-JDP                                      Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 8 of 13


 1                     l.        Bates Numbering. Files will be named according to the Bates number of
 2 the corresponding *.tiff image. The Bates number will:

 3                             i.         be consistent across the production;
 4                            ii.         contain no special characters; and
 5                           iii.         be numerically sequential within a given document.
 6                     Attachments to documents will be assigned Bates numbers that directly follow the
 7 Bates numbers on the documents to which they were attached. If a Bates number or set of Bates

 8 numbers is skipped, the skipped number or set of numbers will be noted. In addition, wherever

 9 possible, each *.tiff image will have its assigned Bates number electronically “burned” onto the
10 image.

11                     m.        Load File Formats. ESI will be produced in standard Concordance load
12 file format and an image file that is in .OPT format.

13                     n.        Metadata to be Produced. To the extent practical, the Parties will provide
14 the following metadata fields:2

15
         FIELD NAME                             DESCRIPTION                                   CATEGORY
16     BEGDOC                          Starting bates                                  Hardcopy, edoc, email and
                                                                                       attachment
17
       ENDDOC                          Ending bates                                    Hardcopy, edoc, email and
18                                                                                     attachment
19
       CUSTODIAN                       Custodial or non-custodial                      Hardcopy (if coded), edoc,
20                                     source(s) from which the                        email and attachment
                                       document was collected                          (populated through
21                                                                                     processing)
22

23

24
     2 The Field Names included in the following chart are provided for illustrative purposes. As different processing
25   tools and/or vendors may create fields with different names but similar content, the Parties agree that they will provide
     the metadata fields used by the vendor/processing tool that they select that corresponds with the information listed in
26   the chart. The metadata discussed below should be produced for each document to the extent that such information is
     available at the time of collection and processing, except that if a field contains privileged information, that privileged
27   information may be redacted and noted in a corresponding privilege log. The Parties are not obligated to create any
     metadata or manually code fields that are not automatically generated by the processing of the ESI.
28

                                                                  -8-
       Case No. 21-cv-00533-KJM-JDP                                                       Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 9 of 13


 1       FIELD NAME                      DESCRIPTION                             CATEGORY
       ALL CUSTODIANS           Custodial source(s) from which           Edoc, email and attachment
 2
                                document was collected but               (populated through
 3                              subsequently suppressed as a             processing)
                                duplicate during processing.
 4     FAMILYIDOR               Family (Range of bates related           Hard copy, edoc, emails and
       ATTACHID                 documents (i.e email &                   attachments (populated
 5                              attachment) - this field will be         through processing)
                                populated for all records in the
 6
                                family), and will distinguish parent
 7                              documents from attachments.
       PRPERTIES OR             Record type – examples include           Populated through processing
 8     RCRDTYPE                 “email,” “attachment,” “edoc,” or
                                “hardcopy.”
 9     FROM                     Email Author                             Emails (populated through
10                                                                       processing)

11     TO                       Recipient                                Emails (populated through
                                                                         processing)
12
       CC                       CC field - In the event of emails        Emails (populated through
13
                                                                         processing)
14
       BCC                      Bcc field - in the event of emails       Emails (populated through
15                                                                       processing)
16     DOCTITLE                 Document Title/name/subject of           Hardcopy (if coded), edoc
17                              the original native file as it existed   (including email) or
                                at the time of collection.               attachment (populated through
18                                                                       processing)

19     DOCDATE                  Document Date/Date Sent, format          Email and Attachments
                                MM/DD/YYYY, this is the
20
                                SORT_DATE field, so populate
21                              across families
       DATESENT                 Email Sent Date, format                  Emails (populated through
22                              MM/DD/YYYY                               processing)
23     TIMESENT                 Time sent, format 00:00:00               Emails (populated through
24                              AM/PM                                    processing)

25     DATECREATED              Date first created, format               Edoc or attachment
                                MM/DD/YYYY                               (populated through
26                                                                       processing)
27

28

                                                      -9-
       Case No. 21-cv-00533-KJM-JDP                                       Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 10 of 13


 1       FIELD NAME                       DESCRIPTION                            CATEGORY
       DATESVD                   Date last saved/modified, format        Edoc or attachment
 2
                                 MM/DD/YYYY                              (populated through
 3                                                                       processing)

 4     TIMESVD                   Time saved, format 00:00:00             (populated through
                                 AM/PM                                   processing)
 5

 6     PAGECOUNT                 Document page count                     Edoc or attachment
                                                                         (populated through
 7                                                                       processing)

 8     APPLICAT                  Application used to open the file       Electronic files and/or
                                 (Word, Powerpoint, Adobe, Excel,        emails, attachments
 9                               Explorer, Quicken, etc.)                (populated through
10                                                                       processing)

11     FOLDERID OR    File path/folder structure of                      Electronic files and/or
       ORIGFOLDERPATH original native file as it existed at              emails, attachments
12     OR FILEPATH    the time of collection.                            (populated through
                                                                         processing)
13
                                 i.e. path of email in mailbox
14                               (populate for email attachments
                                 also); filepath of edocs or scanned
15                               documents (if requested)
16     ALL FILEPATHS             File path/folder structure of           Electronic files and/or
17                               original native file as it existed at   emails, attachments
                                 the time of collection but              (populated through
18                               subsequently removed as a               processing).
                                 duplicate.
19
                                 i.e. path of email in mailbox
20                               (populate for email attachments
21                               also); filepath of edocs or scanned
                                 documents (if requested) when
22                               duplicate copies were suppressed
                                 during processing.
23
       DOCLINK or                Active link reflecting current          Electronic files and/or emails,
24     NATIVEFILE                filepath back to the native file        attachments (populated
25                                                                       through processing and only
                                                                         provided if receiving native
26                                                                       files.)

27

28

                                                       -10-
        Case No. 21-cv-00533-KJM-JDP                                       Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 11 of 13


 1        FIELD NAME                      DESCRIPTION                         CATEGORY
       FILEEXTEN                 In the event of attachments or       Electronic files and/or
 2
                                 emails, this will enable us to       emails, attachments
 3                               search by document type. Sample      (populated through
                                 contents: PST, MSG, PDF, DOC,        processing)
 4                               PPT, HTM, etc.
       FILESIZE                  Numerical file size, in bytes, of    Electronic files and/or edocs
 5                               any natively-produced documents.     (populated through
                                                                      processing)
 6
       CONFIDENTIALITY Confidentiality Designation                    All files and documents, as
 7                                                                    applicable.
       AUTHOR                    In the event of attachments, this    For Hard Copy documents (if
 8                               field contains the ‘author’ of the   coded) or electronic files
                                 document                             and/or attachments
 9                                                                    (populated through
10                                                                    processing)

11     HASH                      MD5 Hash value for de-dupe           Electronic files and/or
                                                                      attachments (populated
12                                                                    through processing)
13

14

15           10.    Production Format for Hard Copy Documents. Hard copy documents will be

16 scanned and processed as .tiff images with OCR. To the extent this production format is not

17 feasible or causes the producing Party undue burden, the Parties agree to meet and confer to

18 discuss the different form of production.

19           11.    Production Media. The Parties shall produce documents electronically via a

20 secure File Transfer Protocol (“FTP”) rather than through physical media (e.g. CD, DVD, or

21 hard drive), unless such electronic transmission is impracticable, or the otherwise Parties agree

22 on a different method of transmission. To the extent physical media is needed, to maximize the

23 security of information in transit, any media on which documents are produced shall be

24 encrypted by the producing Party. In such cases, the producing Party shall transmit the

25 encryption key or password to the requesting Party, under separate cover, contemporaneously

26 with sending the encrypted media.
27           12.    Costs. The Parties agree each party shall bear the cost of its own production. In

28 the event, however, a Party requests the production of cumulative or repetitive information or

                                                      -11-
        Case No. 21-cv-00533-KJM-JDP                                    Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 12 of 13


 1 information that otherwise imposes an undue burden, or is from a source that is not reasonably

 2 accessible due to undue burden or cost, the producing Party may object. Upon objection, the

 3 Parties shall work in good faith to try to resolve the issue. In the event the parties are unable to

 4 resolve their differences, the parties may proceed consistent with the Federal Rules of Civil

 5 Procedure, including Rule 26(b)(2), and any applicable Local Rules.

 6
       Dated: August 19, 2021                                Respectfully submitted,
 7

 8     OUTTEN & GOLDEN LLP                                   OGLETREE, DEAKINS, NASH,
                                                             SMOAK & STEWART, P.C./WINSTON
 9                                                           & STRAWN LLP

10
       By: /s/ Jahan C. Sagafi                               By: /s/ Evan R. Moses_
11           Jahan C. Sagafi                                       Evan R. Moses
12           Melissa Stewart                                       Laura R. Petroff
             Molly J. Frandsen
13

14     Attorneys for Plaintiffs and the Proposed Class            Attorneys for Defendant
       and Collective Members and Aggrieved Employees
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      -12-
        Case No. 21-cv-00533-KJM-JDP                                      Stipulation and Proposed ESI Order
     Case 2:21-cv-00533-KJM-JDP Document 38 Filed 08/26/21 Page 13 of 13


 1                                                 ORDER
 2             The parties’ stipulation concerning production of electronically stored information, ECF
 3 No. 36, is approved and so ordered.

 4
      IT IS SO ORDERED.
 5

 6
      Dated:      August 25, 2021
 7                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       -13-
        Case No. 21-cv-00533-KJM-JDP                                      Stipulation and Proposed ESI Order
